MEMORANDUM **
We have reviewed the response to the court’s January 8, 2007 order to show cause and respondent’s motion to dismiss in part and to deny in part, and we conclude that petitioners Antonio Cortes Flores and Esmeralda Cortes have failed to raise a colorable constitutional claim to invoke our jurisdiction over this petition for review. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, we dismiss this petition for review for lack of jurisdiction with respect to petitioners Antonio Cortes Flores and Esmeralda Cortes. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137,1144 (9th Cir.2002).
The Board of Immigration Appeals correctly concluded that petitioner Claudia Esmeralda Cortes Vazquez does not have a qualifying relative for purposes of cancellation of removal. Accordingly, the court summarily denies this petition for review with respect to this petitioner. See 8 U.S.C. § 1229b(b)(l)(D); Molino-Estrada v. INS, 293 F.3d 1089 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth *680Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.